
Exhibit 10(a)22

FIRST AMENDMENT TO
THE SOUTHERN COMPANY
SENIOR EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN


WHEREAS, the Southern Company Executive Change in Control Severance Plan
(“Plan”) was originally established by Southern Company Services, Inc. on
December 7, 1998 and was most recently amended and restated on December 31, 2008
to provide certain benefits to eligible employees that may be terminated from
employment following a change in control as contemplated therein; and


WHEREAS, the Company, through its Board of Directors, is authorized to amend the
Plan in accordance with the requirements of Section 6.5 of the Plan; and


WHEREAS, the Company desires to amend the Plan to change the severance benefits
paid under the Plan, to eliminate certain tax gross-up provisions, and to
grandfather participants in the Plan as of October 18, 2009.


NOW, THEREFORE, the Plan is hereby amended in the following particulars
effective as of October 19, 2009, subject to the provisions of Section 6.5 of
the Plan:


1.


Section 2.18 of the Plan shall be replaced in its entirety with the following
new provision:


2.18           “Employee” shall mean those employees of Southern, the Company or
any other Southern Subsidiary identified in either Subsection (a) or (b) of this
Section 2.18, except as otherwise provided in Subsection (c) hereof.


(a)           Chief Executive Officer of Southern and the senior officers of
Southern, the Company or any other Southern Subsidiary who report directly to
the Chief Executive Officer of Southern.


(b)           Any employee of Southern, the Company or any other Southern
Subsidiary that the Compensation Committee has designated as eligible to
participate in the Plan based upon the recommendation of the Chief Executive
Officer of Southern.


(c)           Notwithstanding Subsections (a) and (b) above, no employee shall
participate in the Plan if either of the following circumstances apply:  (1) the
Compensation Committee has designated the employee as ineligible to participate
in the Plan based upon the recommendation of the Chief Executive Officer of
Southern; or (2) if, prior to a Change in Control, the employee has entered into
a change in control agreement with his Employing Company.



--------------------------------------------------------------------------------


(d)           The Compensation Committee may deem one or more Employees of a
particular Southern Subsidiary to be employed by another Employing Company for
purposes of this Plan.  Such action shall be in writing and shall cause an
Employee to be entitled to benefits under this Plan in the event of a Change in
Control of his deemed Employing Company, not his Employing
Company.  Notwithstanding the above, no Employee shall participate in the Plan
if, prior to a Change in Control, the Employee is entitled to, and elects to
receive benefits under any other change in control severance plan, agreement or
arrangement.


(e)           An Employee shall immediately cease to be an Employee who is
eligible to participate in the Plan if he no longer holds one of the named
positions set forth in Subsection (a) of this Section 2.18 unless the
Compensation Committee has designated (upon the recommendation of the Chief
Executive Officer of Southern) the Employee is eligible to participate in the
Plan under Subsection (b) hereof.


2.


Section 3.2(b) of the Plan shall be replaced in its entirety with the following
new provision:


(b)           Severance Benefit.  (i) Except as otherwise provided in Sections
3.2(b)(ii) or 3.2(b)(iii) hereof, Participants shall be paid in cash an amount
equal to two times the Participant’s Annual Compensation.  Notwithstanding the
above, Participants who have the job title of Chief Executive Officer, Chief
Operating Officer and Chief Financial Officer of Southern shall be paid in cash
an amount equal to three times the Participant’s Annual Compensation.  (Such
amounts described above are referred to as the “Severance Amount”.)


(ii)           If any portion of the Severance Amount constitutes an “excess
parachute payment” (as such term is defined under Code Section 280G (“Excess
Parachute Payment”)), then the Severance Amount shall be capped so that the
Severance Amount, when combined with all other “parachute payments” (as such
term is defined under Code Section 280G) received by the Participant (the “Total
Parachute Payments”), equals three (3) times the Participant’s base amount (as
such term is defined under Code Section 280G (the “Base Amount”)), less one
dollar (the “Capped Amount”), but only if the Capped Amount, reduced by the
hospital insurance tax under Code Section 3101(b) (“HI Tax”) and federal and
state income tax measured at the highest marginal rates (“Income Tax”), exceeds
the uncapped Total Parachute Payments, reduced by HI Tax, Income Tax and the tax
rate under Code Section 4999 (“Excise Tax”).



--------------------------------------------------------------------------------


For purposes of this Section 3.2(b)(ii), whether any amount would constitute an
Excess Parachute Payment and any other calculations of tax, e.g., Excise Tax, HI
Tax, Income Tax, etc., or other amounts, e.g., Total Parachute Payments, Base
Amount, Capped Amount, etc., shall be determined by a nationally recognized firm
specializing in federal income taxes as selected by the Compensation Committee,
and such calculations or determinations shall be binding upon the Participants,
Southern and the Employing Company.


(iii)           Section 3.2(b)(i) and (ii) above shall not apply to any Employee
covered by this Plan on October 18, 2009 for so long as the Employee remains in
the job title held on such date or the Employee is promoted or otherwise
transferred after October 18, 2009 into another job title covered by this Plan
(the “Grandfathered Employee”).  For Grandfathered Employees, the following
provisions shall apply: Participants shall be paid in cash an amount equal to
three times the Participant’s Annual Compensation (the “Severance Amount”). If
any portion of the Severance Amount constitutes an “excess parachute payment”
(as such term is defined under Code Section 280G (“Excess Parachute Payment”)),
the Employing Company shall pay to the Participant an additional amount
calculated by determining the amount of tax under Code Section 4999 that he
otherwise would have paid on any Excess Parachute Payment with respect to the
Change in Control and dividing such amount by a decimal determined by adding the
tax rate under Code Section 4999 (“Excise Tax”), the hospital insurance tax
under Code Section 3101(b) (“HI Tax”) and federal and state income tax measured
at the highest marginal rates (“Income Tax”) and subtracting such result from
the number one (1) (the “280G Gross-up”); provided, however, that no 280G
Gross-up shall be paid unless the Severance Amount plus all other “parachute
payments” to the Participant under Code Section 280G exceeds three (3) times the
Participant’s “base amount” (as such term is defined under Code Section 280G
(“Base Amount”)) by ten percent (10%) or more; provided further, that if no 280G
Gross-up is paid, the Severance Amount shall be capped at three (3) times the
Participant’s Base Amount, less all other “parachute payments” (as such term is
defined under Code Section 280G) received by the Participant, less one dollar
(the “Capped Amount”), if the Capped Amount, reduced by HI Tax and Income Tax,
exceeds what otherwise would have been the Severance Amount, reduced by HI Tax,
Income Tax and Excise Tax.



--------------------------------------------------------------------------------


For purposes of this Section 3.2(b)(iii), whether any amount would constitute an
Excess Parachute Payment and any other calculations of tax, e.g., Excise Tax, HI
Tax, Income Tax, etc., or other amounts, e.g., Base Amount, Capped Amount, etc.,
shall be determined by a nationally recognized firm specializing in federal
income taxes as selected by the Compensation Committee, and such calculations or
determinations shall be binding upon the Participants, Southern and the
Employing Company.


3.


All other provisions of the Plan not inconsistent with the above changes shall
remain in effect.




IN WITNESS WHEREOF, this First Amendment has been executed on this 22nd day of
February, 2010, by a duly authorized officer of Southern Company Services, Inc.
pursuant to resolutions of the Board of Directors of the Company adopted on
October 19, 2009.




SOUTHERN COMPANY SERVICES, INC.






By:                     /s/Patricia L. Roberts
Patricia L. Roberts
Vice President


ATTEST:


By:   /s/C. C. Hudgins                                                   


Its:   Assistant Secretary
 
 